DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because it does not end with a period (.).  Appropriate correction is required.

Claim 2 is objected to because the limitation "said desired data type" in line 19 should apparently read as “said at least one desired data type”.  

Claim 4 is objected to because the limitations  “collect site survey …”in line 18 and “retrievably store site survey data …” in line 22  should apparently read as “collecting site survey” , and “retrievably storing survey data …”, respectively.

Claim 4 is objected to because of the following informalities: Since claim 3 does not contain any limitation(s), the Examiner suggests that claim 4 to be renumbered as claim 3.

Drawings
The drawings are objected to under 37 CFR 1.83(a) because Fig. 2 is fuzzy and the contents or the descriptions cannot be clearly seen or read as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 recites the limitation "said desired data type" in line 19 respectively.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Glenn, III et al. (US. Pub. No. 2016/0300389 A1, hereinafter Glenn) in view of Parker et al. (US. Pub. No. 2002/0052774 A1, hereinafter Parker).

Regarding claim 1.
           Glenn teaches a site survey system (Glenn, Figs. 1-2, 4, ¶ [0050]-[0056] and [0063], “surveyor device element 110 includes a site survey application element 104 data collection tool), comprising: an application server for generating and recording site surveys (Glenn, ¶ [0092], “surveyor device (an application server) report the generated or updated RF map to a backend server system for example, the surveyor device (an application server) can measure inertial sensor readings/recordings”); 
               a report server in communication with said application server and configured for transmitting reports for reviewing site surveys (Glenn, ¶ [0006] and ¶ [0041], “a site survey application running on a surveyor device, and a backend server system 102 (report server) configured to provide location-based information to facilitate both the location service application and the site survey application” and “can provide a user authentication service via an authentication engine 112”); 
              a communication interface allowing communication between a survey device and said application server (Glenn, ¶ [0090], “a surveyor device (an application server) used to generate or update a building model in a backend server system (report server)…, and so that the surveyor device performing a communication with the user interface 900 and can be rendered from a third person perspective of an end-user operating the end-user device (a survey device) as indicated in ¶ [0094]-[0095]);
              a client application associated with said survey device and configured for receiving said dynamically generated site survey (Glenn, ¶ [0048]-[0049], “the location service application 106” (a client application) is configured to dynamically adjust the frequency of sensor data collection (e.g., more or less often) to optimize device power usage… The adjustments of these ways can also be provided to the end-user device (survey device) via the backend server system 102 (report server) and so that the “service application running on an end-user device (survey device), a site survey application running on a 
              survey data captured by said survey device using said client application and transmitted to said application server using said communication interface (Glenn, ¶ [0066], the end-user device (survey device) provides a survey data to “update the building model based on the survey data. For example, the model builder server 442 can further use user data from the end-user devices (survey device) reported overtime to update the building model” and “a mobile device 200 which includes end-user device (survey device) can store and execute the location service application 106 and/or the site survey application 104. The mobile device 200 can include one or more wireless communication interfaces” as disclosed in ¶ [0054]); 
               a report generated by said report server with survey data received from said survey device (Glenn, ¶ [0057], a backend server system 102 (report server) generates a report after receiving from “the mobile device which includes the site survey application 104 can utilize one or more of the input components 230 to capture physical attributes of the indoor environment that the surveyor is trying to characterize”. Note that mobile device includes end-user (survey device) as disclosed in ¶ [0054]), and said survey device further comprising: 

                an input mechanism associated with said desired data type and configure for receipt of said survey data (Glenn, ¶ [0010], “input data generated by onboard sensors in the surveyor device or end-user device” to receive the survey data from the sensor); 
                a storage media for storing said survey data (Glenn, Fig. 4, survey database element 440 (storage media) stores the survey data and ¶ [0066], the end-user device (survey device) provides a survey data “update the building model based on the survey data. For example, the model builder 
                 42a transmitter in communication with said client application (Glenn, Figs. 2 & 3, ¶ [0042] and  [0054], “service application 106 is a client application (e.g., agent application) of the backend server system 102 that geo-locates an end-user device 108 (client device) uses a service application 106 which is a client application (e.g., agent application) of the backend server system”, “the end-user device 108 or the surveyor device 110 of FIG. 1..,” and so that the communication uses “one or more wireless communication interfaces 202. For example, the wireless communication interfaces 202 can include a WiFi transceiver 204, a WiFi antenna 206, and a cellular transceiver 208, a cellular antenna 210” (one or more transmitters). Note that: a transmitter is “the wireless interfaces which may include one or more wireless transmitters as well as one or more transmitters per Applicant’s disclosure ¶ [0051]);
                                   a processor for processing said desired input data for transmission by said transmitter to said client-application as survey data (Glenn, Figs. 1 & 2, ¶ [0059], “mobile device 200/end-user device (survey device) includes a processor 262” and so that the end user device which includes a processor “can collect inertial sensor data, wireless communication transceiver data, and/or virtual sensor data. The end-user device can then determine a position of the end-user device based on the collected data relative to the RF map and/or the physical domain map” as disclosed in [Abstract]); and 
           a site survey dynamically generated by said application server from said site survey section templates in response to a selection of at least one of said site-specific features (Glenn, ¶ [0048] and [0013], the location service application 106” (a client application) is configured to dynamically adjust the frequency of sensor data collection (e.g., more or less often) to optimize device power usage… The adjustments of these ways can also be provided to the end-user device (survey device) via the backend server system 102 (report server) and so that the “one or more instances of site survey applications and/or location service applications. Day to day users of the indoor navigation system interact with the section template and thus, does not explicitly teach a data store in communication with said application server and capable of storing a plurality of site survey section templates, each site survey section template associated with at least one site-specific feature.
            However, Parker teaches about section template and a data store in communication with said application server and capable of storing a plurality of site survey section templates, each site survey section template associated with at least one site-specific feature (Parker teaches in ¶ [0030] and [0019], several and different templates for each type of survey may be included in library 32 (note that different templates have different section templates in the library) and uses architecture of server element 12 (application server) which includes a storage device which stores data and computer programs (capable storage) and further teaches that each different template type in the system related to “ the site where the respondent was surveyed, the time of day the survey was taken, and the like.” As disclosed in ¶ [0120] (the site survey taken based on a specific time).
           Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include different survey templates for each types of survey in an architecture server communication system (¶ [0030], [0019]) of Parker into a site survey application running on a surveyor device, and a backend server system configured to provide location-based information to facilitate both the location service application and the site survey application ([0006] and [0013]) of Glenn. One would have been motivated to do so in order to collecting data by using survey devices for analyzing the survey data, visually displaying survey results and running new surveys based on the analysis and thus helps to exclude manual operation, less time-consuming and less costly. Improved speed and efficiency in an efficient manner.

Regarding claim 2.
        Glenn teaches a site survey system (Glenn, Figs. 1-2, 4, ¶ [0050]-[0056] and [0063], “surveyor device element 110 includes a site survey application element 104 data collection tool), comprising: an application server for generating and recording site surveys (Glenn, ¶ [0092], “surveyor device (an application server) report the generated or updated RF map to a backend server system for example, the surveyor device (an application server) can measure inertial sensor readings/recordings”); 
            a report server in communication with said application server and configured for transmitting reports for reviewing site surveys (Glenn, ¶ [0006] and ¶ [0041], “a site survey application running on a surveyor device, and a backend server system 102 (report server) configured to provide location-based information to facilitate both the location service application and the site survey application” and “can provide a user authentication service via an authentication engine 112”);
         a communication interface allowing communication between a survey device and the application server (Glenn, ¶ [0090], “a surveyor device (an application server) used to generate or update a building model in a backend server system (report server)…, and so that the surveyor device performing a communication with the user interface 900 and can be rendered from a third person perspective of an end-user operating the end-user device (a survey device) as indicated in ¶ [0094]-[0095]); 
        a client application associated with a survey device and configured for receiving said dynamically generated site survey (Glenn, ¶ [0048]-[0049], “the location service application 106” (a client application) is configured to dynamically adjust the frequency of sensor data collection (e.g., more or less often) to optimize device power usage… The adjustments of these ways can also be provided to the end-user device (survey device) via the backend server system 102 (report server) and so that the “service application running on an end-user device (survey device), a site survey application running on a 
        survey data captured by said survey device using said client application and transmitted to the application server using said communication interface (Glenn, ¶ [0066], the end-user device (survey device) provides a survey data to “update the building model based on the survey data. For example, the model builder server 442 can further use user data from the end-user devices (survey device) reported overtime to update the building model” and “a mobile device 200 which includes end-user device (survey device) can store and execute the location service application 106 and/or the site survey application 104. The mobile device 200 can include one or more wireless communication interfaces” as disclosed in ¶ [0054]); 
       a report generated by said report server with survey data received from said survey device (Glenn, ¶ [0057], a backend server system 102 (report server) generates a report after receiving from “the mobile device which includes the site survey application 104 can utilize one or more of the input components 230 to capture physical attributes of the indoor environment that the surveyor is trying to characterize”. Note that mobile device includes end-user (survey device) as disclosed in ¶ [0054]); and said survey device further comprising: 
        an input mechanism associated with said desired data type and configure for receipt of said survey data (Glenn, ¶ [0010], “input data generated by onboard sensors in the surveyor device or end-user device” to receive the survey data from the sensor);  
         43a storage media for storing said survey data Glenn, Fig. 4, survey database element 440 (storage media) stores the survey data and ¶ [0066], the end-user device (survey device) provides a survey data “update the building model based on the survey data. For example, the model builder server 442 can further use user data from the end-user devices (survey device) reported overtime to update the building model”); 
 n         a transmitter in communication with said client application (Glenn, Figs. 2 & 3, ¶ [0042] and  [0054], “service application 106 is a client application (e.g., agent application) of the backend server system 102 that geo-locates an end-user device 108 (client device) uses a service application 106 which is a client application (e.g., agent application) of the backend server system”, “the end-user device 108 or the surveyor device 110 of FIG. 1..,” and so that the communication uses “one or more wireless communication interfaces 202. For example, the wireless communication interfaces 202 can include a WiFi transceiver 204, a WiFi antenna 206, and a cellular transceiver 208, a cellular antenna 210” (one or more transmitters). Note that: a transmitter is “the wireless interfaces which may include one or more wireless transmitters as well as one or more transmitters per Applicant’s disclosure ¶ [0051]); and 
          a processor for processing said desired input data for transmission by said transmitter to said client-application as survey data (Glenn, Figs. 1 & 2, ¶ [0059], “mobile device 200/end-user device (survey device) includes a processor 262” and so that the end user device which includes a processor “can collect inertial sensor data, wireless communication transceiver data, and/or virtual sensor data. The end-user device can then determine a position of the end-user device based on the collected data relative to the RF map and/or the physical domain map” as disclosed in [Abstract]); and a site survey dynamically generated by said application server from said site survey section templates in response to a selection of at least one desired data type (Glenn, ¶ [0048] and [0035], the location service application 106” (a client application) is configured to dynamically adjust the frequency of sensor data collection (e.g., more or less often) to optimize device power usage… The adjustments of these ways can also be provided to the end-user device (survey device) via the backend server system 102 (report server) and so that the “a type of sensed data analysis utilizing one type of sensor devices (e.g., standardized transceiver/antenna, motion sensor, etc.). But Glenn does not use the term section template and thus, does not explicitly teach a data store in communication with said application server and capable of storing a plurality of site survey section templates, each site survey section template associated with at least one desired data type. 
       However, Parker teaches section template and thus, does not explicitly teach a data store in communication with said application server and capable of storing a plurality of site survey section templates, each site survey section template associated with at least one desired data type (Parker teaches in ¶ [0030] and [0019], several and different templates for each type of survey may be included in library 32 (section template) and uses architecture of server element 12 (application server) which includes a storage device which stores data and computer programs (capable storage) and further teaches that each different data type can be displayed on GUI to be selected after an engine element 30 generates the data types  as disclosed in ¶ [0045]).
            Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include different survey templates for each types of survey in an architecture server communication system (¶ [0030] and [0019]) of Parker into a site survey application running on a surveyor device, and a backend server system configured to provide location-based information to facilitate both the location service application and the site survey application (¶ [0006] and [0013]) of Glenn. One would have been motivated to do so in order to collecting data by using survey devices for analyzing the survey data, visually displaying survey results and running new surveys based on the analysis and thus helps to exclude manual operation, less time-consuming and less costly. Improved speed and efficiency in an efficient manner.

Regarding claim 4.
Claim 4 incorporates substantively all the limitations of claims 1 and 2 in method form and is rejected under the same rationale.


Citation of pertinent prior art of record.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. This includes:
Wheeler (US. Pub. No. 2017/0323316 A1) which discloses “method for documenting a customer's journey using an online survey platform has an administrator account and a plurality of user profiles, each of which are managed by a remote server.”
Teo et al. (US. Pub. No. 2013/0191180 A1) which discloses “the system provides an interface similar to web design templates that allow users to create their own websites. The Producer can select a survey template.”
Bhatia et al.  (US. Pub. No. 2013/0014153 A1) which discloses “one implementation, the AD -SURVEY may retrieve an interactive ad template and populate the video frame into the template to provide the interactive ad.”
Margulies et al. (US. Pub. No. 2006/0262922 A1) which discloses “the customer selects the Pre-Interaction survey, a survey question is played from the KPI Template.”
Challey et al. (US. Pub. No. 2004/0128183 A1) which discloses “the system, method, apparatus, means, and computer program code that allow a user or application to create a survey and/or survey template that may be provided to one or more recipients or other invitees.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERHANU SHITAYEWOLDETSADIK whose telephone number is (571)270-7142.  The examiner can normally be reached on M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 5712723865.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BERHANU SHITAYEWOLDETADIK/Examiner, Art Unit 2455

/EMMANUEL L MOISE/Supervisory Patent Examiner, Art Unit 2455